UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-31708 CAPITOL BANCORP LTD. (Exact name of registrant as specified in its charter) MICHIGAN 38-2761672 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) Capitol Bancorp Center 200 N. Washington Square Lansing, Michigan 48933 (Address of principal executive offices) (Zip Code) 517-487-6555 (Registrant's telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, no par value per share New York Stock Exchange 8.50% Cumulative Trust Preferred Securities, $10 Liquidation Amount New York Stock Exchange 10.5% Cumulative Trust Preferred Securities, $10 Liquidation Amount New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller Reporting Company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of June 30, 2008, the aggregate market value of the registrant's common stock held by non-affiliates of the registrant was:$119,302,283.(Such amount was computed based on shares held by non-affiliates as of January 31, 2008 and the common stock closing price reported by the New York Stock Exchange on June 30, 2008.For purposes of this computation, all executive officers, directors and 5% shareholders have been assumed to be affiliates.Certain of such persons may disclaim that they are affiliates of registrant.) Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at February 24, 2009 Common Stock, no par value per share 17,290,623 shares DOCUMENTS INCORPORATED BY REFERENCE Document Parts Into Which Incorporated Annual Report to Shareholders for the Year Ended December 31, 2008 (Annual Report) Parts I, II, and IV Portions of Proxy Statement for the Annual Meeting of Shareholders to be held April 22, 2009 (Proxy Statement) Part III - 2 - CAPITOL BANCORP LTD. Form 10-K Fiscal Year Ended: December 31, 2008 Cross Reference Sheet Item of Form 10-K Part I Incorporation by Reference From: Item 1.Business Pages F-7 – F-11, F-22 – F-31, F-42 – F-45 and F-58 – F-59, Financial Information Section of Annual Report Item 1A.Risk Factors Page F-33, Financial Information Section of Annual Report Item 2.Properties Pages F-42 – F-43 and F-56, Financial Information Section of Annual Report Part II Item 5.Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Pages F-2 – F-6, F-59 – F-61 and F-69 – F-70 , Financial
